Citation Nr: 0631201	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  99-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a lumbosacral spine 
disability.

3.  Entitlement to service connection for scoliosis of the 
thoracic spine.

4.  Entitlement to an initial evaluation greater than 10 
percent for arthritis of the cervical spine with limitation 
of motion, effective from February 10, 1998.

5.  Entitlement to an initial evaluation greater than 20 
percent for postoperative residuals of right knee surgery to 
the posterior cruciate ligament for the period from February 
10, 1998, to April 24, 2003.

6.  Entitlement to an evaluation greater than 30 percent for 
postoperative residuals of right knee surgery to the 
posterior cruciate ligament for the period from April 25, 
2003, to the present.


WITNESS AT HEARING ON APPEAL

The veteran, with Mr. T.H. as observer.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to February 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection for postoperative residuals of right knee 
surgery to the posterior cruciate ligament (rated 20 percent 
disabling from February 10, 1998 to April 24, 2003, and 
thereafter 30 percent disabling) and service connection for 
arthritis of the cervical spine with limitation of motion 
(rated 10 percent disabling from February 10, 1998), and 
denied his claims of entitlement to service connection for a 
left ankle disability, a lumbosacral spine disability, and 
scoliosis of the thoracic spine.

In November 2000, and again in February 2004, the Board 
remanded the case to the RO for additional evidentiary and 
procedural development.  The case was thereafter returned to 
the Board in June 2006 and the veteran now continues his 
appeal.


FINDINGS OF FACT

1.  A chronic left ankle disability did not have its onset 
during active military service.

2.  Joint laxity of the veteran's left ankle is a congenital 
condition.

3.  A chronic lumbosacral spine disability did not have its 
onset during active military service.

4.  The incomplete bony fusion of posterior elements of the 
S1 vertebra, indicative of spina bifida occulta, is a 
congenital condition of the lumbosacral spine. 

5.  A chronic thoracic spine disability, including acquired 
scoliosis, did not have its onset during active military 
service.

6.  For the period commencing on February 10, 1998, the 
veteran's arthritis of the cervical spine was manifested by 
subjective complaints recurrent neck pain, with mild 
limitation of motion (with no less than 30 degrees of forward 
flexion and a combined range of cervical motion of no less 
than 250 degrees), pain on motion, and the presence of 
degenerative changes on radiographic examination. 

7.  For the period from February 10, 1998, to April 24, 2003, 
the postoperative residuals of right knee surgery to the 
posterior cruciate ligament are manifested by recurrent knee 
pain and moderate joint instability on use, which requires 
the use of a supportive knee brace and medical restrictions 
from working more than 45 hours per week.

8.  For the period from April 25, 2003, to the present, the 
postoperative residuals of right knee surgery to the 
posterior cruciate ligament are manifested by recurrent knee 
pain and severe joint instability on use, which requires the 
use of a supportive knee brace.

9.  For the period commencing on January 4, 2006, the 
postoperative residuals of right knee surgery to the 
posterior cruciate ligament are manifested by joint pain that 
limits flexion to approximately 45 degrees.




CONCLUSIONS OF LAW

1.  A chronic left ankle disability was not incurred in 
active military service, and congenital joint laxity of the 
left ankle was not aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.306 (2006).    

2.  A chronic lumbosacral spine disability was not incurred 
in active military service, and congenital incomplete bony 
fusion of posterior elements of the S1 vertebra, indicative 
of spina bifida occulta of the lumbosacral spine, was not 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 
(2006).   

3.  A chronic thoracic spine disability, including acquired 
scoliosis, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 (2006).   

4.  The criteria for an initial evaluation greater than 10 
percent for arthritis of the cervical spine with limitation 
of motion for the period commencing on February 10, 1998, 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5237, 5242 (2006).

5.  The criteria for an initial evaluation greater than 20 
percent for postoperative residuals of right knee surgery to 
the posterior cruciate ligament for the period from February 
10, 1998, to April 24, 2003, have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2006).

6.  The criteria for an evaluation greater than 30 percent 
for postoperative residuals of right knee surgery to the 
posterior cruciate ligament for the period from April 25, 
2003, to the present have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).

7.  The criteria for a 10 percent evaluation for limitation 
of flexion due to pain associated with postoperative 
residuals of right knee surgery to the posterior cruciate 
ligament for the period commencing on January 4, 2006, have 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2006); 
VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran's claim was received by VA within a year after 
his honorable discharge from active duty in February 1998, 
and he was notified of the provisions of the VCAA during the 
course of the appeal in correspondence dated in July 2002, 
February 2004, and April 2006.  The Board notes that the 
April 2006 correspondence discussed the applicability of the 
VCAA to claims arising from appeals of effective dates, 
initial disability evaluations assigned in original awards of 
service connection, and increased ratings. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA treatment 
records pertaining to the issues on appeal for the period 
from 1998 to 2006 have been obtained and associated with the 
evidence.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with the VCAA has been accomplished 
regarding the issue of service connection, increased ratings, 
initial ratings, and effective dates.  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Pertinent Laws and Regulations

Service connection:

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

For disabilities pre-existing entrance into active service 
that were noted at the time of entry, clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West Supp. 2005); 
38 C.F.R. § 3.306(b) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of symptoms in service will 
permit service connection for a chronic disability that 
produces similar symptoms, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  There are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof ), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  
Consequently with notation or discovery during service of 
such residual conditions (scars; fibrosis of the lungs; 
atrophies following disease of the central or peripheral 
nervous system; healed fractures; absent, displaced or 
resected parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Similarly, manifestation of lesions or symptoms of 
chronic disease from date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period will establish pre-service existence thereof.  38 
C.F.R. § 3.303(c) (2006).  Service connection may be granted 
for any disease diagnosed after discharge from active duty 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).

Increased ratings:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In appeals of initial evaluations stemming from decisions 
that awarded original grants of service connection, 
consideration must be given regarding whether or not the case 
warrants the assignment of separate ratings for the service-
connected disability for separate periods of time, from the 
effective date of the original award of service connection to 
the present time, based on the facts found, a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

(a) When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with the 
regulations as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms "examination'' and 
"reexamination'' include periods of hospital observation when 
required by VA. 
(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  
38 C.F.R. § 3.655 (a)(b) (2006)

Factual background and analysis: entitlement to service 
connection for a left ankle disability, a lumbosacral spine 
disability, and scoliosis of the thoracic spine.

The veteran's service medical records show that he reported 
during pre-enlistment examination in October 1991 that he had 
fractured his left ankle in 1986.  He denied having any 
history of surgery for repair of the fracture.  Examination 
of his left ankle revealed that the fracture had healed with 
no residual pathology and he was accepted into military 
service.  Thereafter, the left ankle was mentioned in a March 
1995 treatment report; however, no specific symptoms or 
diagnoses were associated with this joint and the report 
reflects that the veteran was more concerned with his right 
knee symptoms at the time.  This is the only time the left 
ankle was mentioned in the service medical records following 
the pre-enlistment examination, and the records show no onset 
of any chronic orthopedic disability affecting his left ankle 
during active duty.  

Regarding the lumbosacral and thoracic spine, while service 
medical records are silent for any thoracic or lumbar spine 
complaints, the December 1997 separation physical examination 
included a notation in late December 1997 that the veteran 
had, "a lot of back pain".  On examination, he related that 
he had increased low back pain.  Objectively, there was 
tenderness of the thoracic paraspinal muscles without 
erythema, heat or redness.  Straight leg raising was 
negative, and there was a full range of motion.  The 
assessment was low back strain.  He was advised to take 
Motrin and apply heat.  .

The veteran was honorably discharged from active duty in 
February 1998.  His post-service medical records show that on 
VA examination in April 1998, he presented with complaints 
that included pain in his lumbar and thoracic spine.  X-ray 
and physical examination revealed the presence of congenital 
abnormalities affecting his mid- and lower spine, with very 
mild scoliosis of his thoracic spine and incomplete bony 
fusion of posterior elements of the S1 vertebra indicative of 
spina bifida occulta.  

A private post-service medical report dated in March 1999 
shows that the veteran was treated for a traumatic 
"twisting-crush" injury of his left foot and left ankle 
that was sustained at his place of employment.  X-rays 
revealed no fracture, bony deformity, or dislocation of his 
left foot or left ankle.   

The report of a May 1999 VA examination of the veteran's 
spine shows a diagnosis of low back pain, pursuant to his 
subjective complaints, but with a normal lumbar spine on X-
ray study and physical examination.  Physical examination 
revealed tenderness on palpation of his thoracic spine with 
mild right paraspinal muscle spasm.  However, X-ray of the 
veteran's thoracic spine was normal and no diagnosis with 
regard to the thoracic spine was presented.

In oral testimony presented at an RO hearing in June 1999, 
and in various written contentions submitted in support of 
his claims, the veteran stated, in pertinent part, that he 
experienced painful symptoms associated with his left ankle, 
low back, and thoracic spine that he believed were either 
directly related to his period of military service or, in the 
alternative, that his left ankle, low back, and thoracic 
spine were aggravated by his service-connected bilateral knee 
disabilities, right ankle disability, and cervical spine 
disability.   

The report of an August 2003 VA orthopedic examinations shows 
that the examiner, after reviewing the veteran's claims file, 
determined that the veteran's back pain was associated with 
congenital abnormalities that were not aggravated by service 
or by his service-connected disabilities.  His left ankle 
symptoms were attributed to a congenital joint laxity of this 
ankle that was deemed not to have been aggravated by his 
service-connected disabilities.

In November 2004, the veteran failed to report for a 
scheduled VA medical examination.  Associated with the claims 
folder is a copy of the letter sent to him at his last know 
address. 

A VA outpatient treatment report dated in January 2006 shows 
that no kyphosis or scoliosis was noted on examination of the 
veteran's spine.

In February 2004, this case was remanded to afford the 
veteran another examination as part of the VA duty to assist 
the veteran in pursuing his claim, and in the hope of 
ascertaining the true nature of the veteran's various 
disorders.  The veteran failed to appear for the examination 
scheduled in November 2004, and has offered no explanation as 
to his absence.  The aforementioned evidence provides no firm 
objective basis to allow the veteran's claims for service 
connection for a left ankle disability, a lumbosacral spine 
disability, and scoliosis of the thoracic spine.  His service 
medical records do not indicate onset of scoliosis of his 
thoracic spine, or a chronic musculoskeletal disability 
affecting his left ankle or his mid- and lower back.  
Although the veteran sustained a left ankle fracture prior to 
entering service, it healed without any residual pathology 
and there is no evidence showing that the left ankle was 
somehow aggravated by active duty.  The medical evidence also 
indicates that the veteran sustained a traumatic injury to 
his left ankle that occurred after he separated from active 
duty and that, in any case, the symptoms associated with the 
left ankle and lumbosacral spine have been objectively linked 
to congenital conditions that were not deemed to have been 
aggravated by military service or by a service-connected 
disability.  In this regard, although the veteran complained 
of low back and thoracic spine pain during his separation 
physical examination, his lumbosacral symptoms have been 
medically attributed to a spine condition associated with 
spina bifida occulta.  This condition, as well as the joint 
laxity of the left ankle, have been medically determined to 
be congenital or developmental defects and, as such, are not 
considered to be "diseases or injuries" within the meaning 
of applicable statutes and regulations.  38 C.F.R. § 
3.303(c).  In fact, the United States Court of Appeals for 
Veterans Claims has specifically determined that "spina 
bifida occulta, a congenital condition, is noncompensable 
under applicable law."  Firek v. Derwinski, 3 Vet. App. 145, 
146 (1992).  Although VAOPGCPREC 82-90, 56 Fed. Reg. 45, 711 
(1990) states that service connection may be warranted for a 
congenital or developmental defect that is subject to a 
superimposed injury or disease during service, the service 
medical records show no such diagnosed injury or disease.

As the veteran's lumbosacral spine symptoms are associated 
with spina bifida which, as previously stated, does not 
constitute a disability, and because there is no injury or 
disease superimposed onto his spina bifida occulta or his 
congenital left ankle joint laxity, service connection is not 
warranted for these conditions in the absence of an actual 
determination that a disability exists for which VA 
compensation may be awarded.  [See Degmetich v. Brown, 104 F. 
3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998): the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.]

Therefore, in view of the foregoing discussion, the Board 
finds that the evidence does not support an award of VA 
compensation for scoliosis of the thoracic spine or a 
disability of the left ankle and lumbosacral spine.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of these claims, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2005); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal in this regard 
is therefore denied.

The Board notes that the veteran is not a trained medical 
professional.  To the extent that he asserts that there 
exists a nexus between his period of military service and his 
left ankle, low back, and thoracic spine based on his 
knowledge of medicine and his own personal medical history, 
because there are no indications in the record that he has 
received formal medical training, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  His statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

Factual background and analysis: entitlement to an initial 
evaluation greater than 10 percent for arthritis of the 
cervical spine with limitation of motion, effective from 
February 10, 1998.

By rating decision of September 1998, the veteran was granted 
service connection and a 10 percent evaluation for arthritis 
of the cervical spine with limitation of motion, effective 
from February 10, 1998.  The veteran filed a timely appeal of 
this determination and seeks a higher initial evaluation.  
The version of the rating schedule for evaluating cervical 
spine disabilities in effect between February 10, 1998 to 
September 25, 2003 is contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5290:

529
0
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290 (effective prior to 
September 25, 2003)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

The schedule for rating cervical spine disabilities due to 
arthritis was revised effective September 26, 2003.  
The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.   
Note: (2) (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.   
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.   
Note: (4) Round each range of motion measurement to the 
nearest five degrees.   
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.   
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.
38 C.F.R. § 4.71a (2006)

The objective evidence shows that on VA examination in April 
1998, the veteran's cervical spine disability was manifested 
by subjective complaints of cervical pain which did not 
appear to be associated with any precipitating physical 
activity that was minimally relieved with rest and non-
prescription medication.  The cervical spine was nontender on 
palpation and displayed full and normal motion on all ranges.  
X-rays taken during VA examination in April 1998 revealed the 
presence of degenerative changes, manifested by a prominent 
spur on the posterior inferior margin of the C5 vertebral 
body, with some narrowing of the disc spaces at the C5-C6 and 
C6-C7 level.  The soft tissues spaces appeared normal and the 
alignment of the cervical vertebrae was unremarkable.

The report of a May 1999 VA examination shows that the 
veteran complained of tenderness on palpation of the lower 
cervical spine.  Range of motion testing of his cervical 
spine shows mild limitation of motion, with forward flexion 
to 30 degrees, backwards extension to 30 degrees, lateral 
flexion to 40 degrees both right and left, and left and right 
rotation to 55 degrees.  X-ray in May 1999 revealed a normal 
cervical study, with normal alignment of the cervical spine, 
and no evidence of fracture, dislocation, osseous 
abnormalities, or neuroforaminal abnormalities.

VA examination in April 2003 shows that the veteran 
complained of recurrent episodes of neck pain several times 
per week that was not precipitated by any particular physical 
activity.  Physical evaluation shows that he had a normal 
lordotic curvature of his cervical spine, with forward 
flexion to 70 degrees before onset of pain, backward 
extension to 60 degrees before onset of pain, and lateral 
rotation to 70 degrees, bilaterally, before onset of pain 
(with pain perceived more intensely on the right than the 
left).  Radiographic study revealed mild degenerative 
arthritis of the cervical spine with increased degeneration 
at C4-C5 and C5-C6.

Applying the aforementioned objective findings to the rating 
criteria in effect prior to September 26, 2003, the Board 
finds that the evidence does not support the assignment of an 
evaluation greater than 10 percent for arthritis of the 
cervical spine.  The medical evidence indicates that the 
veteran's cervical spine motion, even considering limitation 
due to pain, is no less than 30 degrees on forward flexion 
and backward extension, no less than 55 degrees on rotation, 
bilaterally, and no less than 40 degrees on lateral flexion, 
bilaterally.  This corresponds to no more than slight 
limitation of cervical spine motion, such that assignment of 
an initial evaluation greater than 10 percent would not be 
warranted.  Moderate limitation of cervical motion has not 
been objectively demonstrated that would support the 
assignment of a 20 percent evaluation.  

Thereafter, the facts applied to the new rating criteria that 
went into effect on September 26, 2003, also do not support 
an evaluation greater than 10 percent for the cervical spine 
disability.  The evidence shows that the veteran's cervical 
spine can forward flex at least to 30 degrees and up to as 
much as 70 degrees.  His combined range of cervical motion, 
using the lowest figures demonstrated by the evidence that 
were obtained on examination in May 1999, was 250 degrees, 
which is consistent with the assignment of a 10 percent 
evaluation under the revised schedule.  The criteria for a 20 
percent evaluation, with forward flexion of the cervical 
spine less than 30 degrees, or a combined range of cervical 
motion less than 170 degrees, have not been clinically 
demonstrated to have been met.  The objective evidence also 
does not show that the cervical spine is abnormal in contour 
due to the service-connected arthritis.  Therefore, in view 
of the foregoing discussion, the Board concludes that the 
evidence does not provide an objective basis to allow the 
assignment of an initial evaluation greater than 10 percent 
for arthritis of the cervical spine with limitation of motion 
for the period commencing on February 10, 1998.  The appeal 
in this regard is thus denied.

Furthermore, in February 2004, this case was remanded to 
afford the veteran another examination as part of the VA duty 
to assist the veteran in pursuing his claim, and in the hope 
of ascertaining the true nature of the veteran's various 
disorders.  A letter notifying him of the examination was 
sent to his address of record.  The veteran failed to appear 
for the examination scheduled in November 2004, and has 
offered no explanation as to his absence.  Pursuant to 
38 C.F.R. § 3.655, if a veteran, without good cause shown, 
fails to appear for a scheduled physical examination in 
conjunction with a claim for an increased rating, by 
operation of law, the claim must be denied.  The Board is 
bound by the regulations and has no choice but to deny this 
claim.

Factual background and analysis: entitlement to an initial 
evaluation greater than 20 percent for postoperative 
residuals of right knee surgery to the posterior cruciate 
ligament for the period from February 10, 1998, to April 24, 
2003.

The veteran's service medical records show that the veteran 
underwent right knee surgery for treatment of an injury that 
resulted in damage to his posterior cruciate ligament and 
posterolateral corner laxity.  By rating decision of 
September 1998, he was awarded service connection and a 20 
percent evaluation for this right knee disability.  The 
veteran filed a timely appeal of this determination.  During 
the course of his appeal, he was granted a 30 percent 
evaluation for the right knee, effective from February 10, 
1998.  The veteran continues his challenge of both the 
initial 20 percent evaluation awarded and the subsequent 
increase to 30 percent, contending that his level of 
impairment associated with his right knee disability warrants 
the assignment of even higher evaluations.

The applicable rating schedule for rating the veteran's 
postoperative residuals of right knee surgery to the 
posterior cruciate ligament is rated under 38 C.F.R. § 4.71a

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

The Board notes that the veteran's right knee disability may 
be rated under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2005).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2006).

The medical evidence shows that on VA examination in April 
1998, X-rays of the veteran's right knee revealed post-
surgical changes in the distal femur and proximal tibia.  The 
veteran wore a brace to support his right knee and reported 
that he experienced intermittent right knee pain, joint 
swelling, and a sensation of instability.  Knee pain was 
aggravated by prolonged use, standing, and bending.  He 
treated his symptoms conservatively with non-prescription 
pain medication.  Physical evaluation shows that the right 
knee was not deformed.  The presence of healed surgical scars 
was noted.  No swelling, edema, erythema, or ecchymosis was 
observed.  The right knee was not tender to palpation and no 
crepitation was noted.  Range of motion shows that he could 
not fully extend his right knee as it was limited to -5 
degrees of extension.  Flexion of the right knee was to 135 
degrees.  The right knee joint was unstable, with significant 
laxity of the posterior cruciate ligament and mild laxity of 
the anterior cruciate ligament.  The diagnosis was failed 
surgical repair of the right posterior cruciate ligament with 
residual chronic right knee pain and laxity.

VA outpatient treatment reports dated in September 1998 and 
January 1999 show that the veteran complained of right knee 
pain and instability on prolonged use.  Range of motion 
testing shows that he could extend his right knee fully to 
zero degrees and flex it to 120 degrees.  

A private medical report dated in February 1999 shows that 
the veteran was treated for a right knee contusion two days 
earlier.  The physician who treated the veteran determined 
that his right knee injury improved significantly and signed 
a medical release approving the veteran's return to the 
workplace, subject to the activity restrictions associated 
with his right knee brace.

VA examination in May 1999 shows that the veteran complained 
of right knee pain and joint instability, but with no 
weakness of the musculature of the right leg.  He reported 
that his right knee became swollen and unstable when he 
performed knee turning motions, lifted weights, or walked 
long distances.  He used a brace to support his knee.  
Physical evaluation revealed no swelling, redness, 
tenderness, or crepitus.  Range of motion was full extension 
to zero degrees and flexion to 100 degrees before onset of a 
sensation of joint tightness from 100 to 115 degrees.  
Questionable mild right knee joint unsteadiness was observed 
on ambulation.  Examination of the right medial and 
collateral ligaments was normal, and no laxity was noted on 
inspection of the anterior and posterior cruciate ligaments.  
X-rays revealed post-surgical changes, but no arthritic 
changes of the distal femur, patella, or proximal tibia.

At a June 1999 RO hearing, the veteran testified, in 
pertinent part, that his right knee disability was manifested 
by increased pain and joint instability.  His right knee 
disability reportedly caused him to lose up to a week and a 
half of time from his work in building maintenance since 
starting employment approximately one year earlier.    

VA outpatient treatment reports dated from 2000 - 2002 show 
occasional treatment of the veteran for complaints of right 
knee pain and right knee joint instability.  The veteran used 
a brace to support his right knee.  X-rays of the right knee 
in December 2000 show no changes from the prior radiographic 
study of May 1999.  A February 2002 medical note shows that 
the veteran was medically restricted to working no more than 
45 hours per week for a period of one year because of his 
right knee disability.  X-rays of the right knee in February 
2002 show a well-preserved joint space, no evidence of acute 
fracture or dislocation, and surgical changes at the tibia 
and patella.

Applying the aforementioned facts of the case to the rating 
schedule, the Board finds that the service-connected surgical 
residuals of the veteran's right knee are not manifested by 
limitation of motion on flexion or extension sufficient to 
warrant a compensable evaluation.  The right knee is also not 
ankylosed or otherwise impaired by joint effusion or locking.  
The primary disabling symptoms associated with the right knee 
are recurring pain and joint instability aggravated by 
prolonged use that requires a supportive knee brace and 
medical restrictions from working more than 45 hours per 
week.  As the average full-time work week is 40 hours, this 
restriction is essentially a limitation on his ability to 
work overtime and therefore does not indicate that a 
significant degree of industrial impairment.  The Board finds 
that this disability picture more closely approximates the 
criteria for a 20 percent evaluation for moderate joint 
instability for the period from February 10, 1998 to April 
24, 2003.  Thus, as severe right knee joint instability has 
not been objectively demonstrated for the time period at 
issue, the Board must deny the veteran's appeal for an 
initial evaluation greater than 20 percent for postoperative 
residuals of right knee surgery to the posterior cruciate 
ligament for the period from February 10, 1998 to April 24, 
2003.

Furthermore, in February 2004, this case was remanded to 
afford the veteran another examination as part of the VA duty 
to assist the veteran in pursuing his claim, and in the hope 
of ascertaining the true nature of the veteran's various 
disorders.  A letter notifying him of the examination was 
sent to his address of record.  The veteran failed to appear 
for the examination scheduled in November 2004, and has 
offered no explanation as to his absence.  Pursuant to 
38 C.F.R. § 3.655, if a veteran, without good cause shown, 
fails to appear for a scheduled physical examination in 
conjunction with a claim for an increased rating, by 
operation of law, the claim must be denied.  The Board is 
bound by the regulations and has no choice but to deny this 
claim.
Factual background and analysis: entitlement to an evaluation 
greater than 30 percent for postoperative residuals of right 
knee surgery to the posterior cruciate ligament for the 
period from April 25, 2003, to the present.

(The applicable rating criteria for rating the veteran's 
service-connected postoperative residuals of right knee 
surgery to the posterior cruciate ligament have already been 
presented in the analysis of his increased rating claim for 
the same disability for the period from February 10, 1998 to 
April 24, 2003, and the discussion below will refer to this 
previous presentation.)

The report of an April 2003 VA examination of the veteran's 
right knee shows that he complained of worsening symptoms of 
instability.  He stated that he wore a knee brace 
continuously and was no longer able to bring himself down 
upon his knees and perform crawl motions.  His knee would 
occasionally swell and he continued to experience pain in 
this joint, with episodes of pain and swelling sometimes 
lasting for several days.  His symptoms would become more 
pronounced when he performed any type of prolonged walking, 
standing, or physical exercise.  Objective examination of his 
right knee shows well-healed surgical scars on the anterior 
aspect, with range of motion from zero to 140 degrees 
(extension to flexion).  Although there was no varus or 
valgus laxity, there was significant 3+ gross instability of 
his anterior and posterior movements.  He was positive for 
Lachmann's and drawer's sign, with gross instability.  
However, he denied having any patellofemoral joint pain and 
McMurray's test was negative.  X-rays revealed no significant 
changes as compared with prior films in February 2002.  The 
diagnosis was gross right knee instability with posterior 
cruciate ligament reconstruction failure with anterior 
cruciate ligament insufficiency on the right knee.

VA outpatient medical reports show that on January 4, 2006, 
the veteran received treatment for complaints of right knee 
instability and onset of severe right knee pain that he 
perceived to have been worsening over the past several 
months.  He perceived the pain to have been at its worse in 
almost three years.  The veteran's neurological system in his 
right lower extremity was normal and he displayed a normal 
gait.  Physical evaluation shows minimal swelling of the 
right knee with sharp tenderness in his lower right patella.  
Pain was reported at 50 degrees flexion and the veteran 
experienced pain on all extension.  His patella was movable, 
however, with minimal pain.  X-rays revealed no fracture or 
joint effusion, unremarkable osseous structures and soft 
tissues, and the presence of deformities consistent with 
prior surgical repair of the right cruciate ligament.  The 
diagnosis was right knee arthralgia.  

Applying the rating schedule to the aforementioned facts, the 
Board finds that the objective medical evidence demonstrates 
that the symptoms associated with the veteran's postoperative 
residuals of right knee surgery to the posterior cruciate 
ligament are consistent with the criteria for severe joint 
instability, such that the 30 percent evaluation assigned for 
the period commencing on April 25, 2003 to the present 
adequately reflects the state of his right knee disability.  
The schedule does not provide for a rating greater than 30 
percent on the basis of instability.  

Furthermore, in February 2004, this case was remanded to 
afford the veteran another examination as part of the VA duty 
to assist the veteran in pursuing his claim, and in the hope 
of ascertaining the true nature of the veteran's various 
disorders.  A letter notifying him of the examination was 
sent to his address of record.  The veteran failed to appear 
for the examination scheduled in November 2004, and has 
offered no explanation as to his absence.  Pursuant to 
38 C.F.R. § 3.655, if a veteran, without good cause shown, 
fails to appear for a scheduled physical examination in 
conjunction with a claim for an increased rating, by 
operation of law, the claim must be denied.  The Board is 
bound by the regulations and has no choice but to deny this 
claim.

However, the Board notes that a recent treatment report dated 
January 4, 2006, indicates that the veteran experiences pain 
on all extension and on flexion to 50 degrees.  Although it is 
evident that the veteran was still able to walk with a normal 
gait, thus indicating that he was able to extend his right 
knee, the objective determination of onset of pain at 50 
degrees of flexion more closely approximates the criteria for 
a 10 percent evaluation for limitation of flexion to 45 
degrees, pursuant to Diagnostic Code 5260, 38 C.F.R. §§ 4.40, 
4.45, and the holding of the United States Court of Appeals 
for Veterans Claims in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, resolving all doubt in favor of the 
veteran, the Board will grant a 10 percent evaluation for 
limitation of flexion due to pain associated with the 
postoperative residuals of right knee surgery to the posterior 
cruciate ligament, effective January 4, 2006 (the date that 
such impairment was first clinically demonstrated).  See 
VAOPGCPREC 23-97 (July 1, 1997).



ORDER

Service connection for a left ankle disability, including 
congenital joint laxity of the left ankle, is denied.

Service connection for a lumbosacral spine disability, 
including congenital incomplete bony fusion of posterior 
elements of the S1 vertebra indicative of spina bifida 
occulta, is denied.

Service connection for scoliosis of the thoracic spine is 
denied.

An initial evaluation greater than 10 percent for arthritis 
of the cervical spine with limitation of motion for the 
period effective from February 10, 1998, is denied.

An initial evaluation greater than 20 percent for 
postoperative residuals of right knee surgery to the 
posterior cruciate ligament for the period from February 10, 
1998, to April 24, 2003, is denied.

An evaluation greater than 30 percent for postoperative 
residuals of right knee surgery to the posterior cruciate 
ligament for the period from April 25, 2003, to the present 
is denied.

A 10 percent evaluation for limitation of right knee flexion 
due to pain associated with the service-connected 
postoperative residuals of right knee surgery to the 
posterior cruciate ligament is granted, effective January 4, 
2006.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


